UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1843


DIANE MARIE GROTH,

                    Plaintiff - Appellant,

             v.

PAUL M. NAKASONE,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:16-cv-02569-JKB)


Submitted: December 19, 2019                                Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Diane Marie Groth, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Diane Marie Groth appeals the district court’s order granting Defendant summary

judgment on Groth’s retaliation, age and gender discrimination, and harassment claims,

brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to

2000e-17 (West 2012 & Supp. 2019). We have reviewed the record in conjunction with

the arguments raised on appeal and discern no reversible error. Accordingly, we affirm the

district court’s order. See Groth v. Nakasone, No. 1:16-cv-02569-JKB (D. Md. filed July

18, 2019 & entered July 19, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2